Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bassem Alhababi on 07/06/21.

The application has been amended as follows: 

In claim 4, please delete “The system of claim 1…” and replace with --The system of claim 3…--.

In claim 11, please delete the word “angular” from the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-13, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a pattern recognition locking system, the system comprising: a lock mechanism comprising at least one surface and a fastener, the surface receiving a sequence of ambient vibrations and motion, the fastener operable to lock and unlock an object; an accelerometer operatively connected to the surface of the lock mechanism, the accelerometer measuring at least three degrees of freedom of acceleration produced by the ambient vibrations and motion of the lock mechanism; a gyroscope operatively connected to the surface of the lock mechanism, the gyroscope measuring at least three degrees of freedom of the orientation produced from the ambient vibrations and motion of the lock mechanism, each degree of freedom correlating to a number; and a microcontroller operatively connected to the fastener of the lock mechanism, the microcontroller defined by a pattern recognition algorithm, the microcontroller identifying the most intense acceleration and orientation measured by the gyroscope and the accelerometer, the microcontroller further identifying the degrees of freedom for the most intense 

Regarding claims 14 and 15, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a pattern recognition locking system, the system comprising: a lock mechanism comprising at least one surface and a fastener, the surface receiving a sequence of ambient vibrations and motion, the fastener operable to lock and unlock an object; an accelerometer operatively connected to the surface of the lock mechanism, the accelerometer measuring at least three degrees of freedom of acceleration generated by the ambient vibrations and motion of the lock mechanism, the degrees of freedom of acceleration being defined by AX, AY, and AZ; a gyroscope operatively connected to the surface of the lock mechanism, the gyroscope measuring at least three degrees of freedom of the orientation from the ambient vibrations and motion of the lock mechanism, each degree of freedom correlating to a number, the three degrees of freedom of the orientation 

Regarding claims 16-20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a pattern recognition locking method, the method comprising: providing a lock mechanism comprising at least one surface and a fastener, the fastener operable to lock and unlock an object; operatively connecting a microcontroller to the fastener of the lock mechanism, the microcontroller being defined by a pattern recognition algorithm; applying a sequence of ambient vibrations and motions on the lock mechanism; measuring, by an accelerometer, at least three degrees of freedom of acceleration of the lock mechanism generated by the ambient vibrations and motion; measuring, by a gyroscope, at least three degrees of freedom of orientation of the lock mechanism generated by the ambient vibrations and motion; identifying, by the microcontroller, the most intense ambient vibrations and motion, as measured by the gyroscope and the accelerometer;  4identifying, by the microcontroller, the degrees of freedom for the most intense vibration and motion; matching, by the pattern recognition algorithm, the degree of freedom for the most intense vibration and motion with numbers; and correlating, by the pattern recognition algorithm, the numbers 

The closest prior art of US 2020/0219338 (Chen et al.), US 10,284,552 (Wurmfeld), US 2017/0109952 (Johnson), US 2016/0055323 (Stuntebeck et al.), US 2015/0161374 (Kim), US 2015/0042454 (Lee), US 2013/0335222 (Comerford et al.), and US 9,495,820 (Li) fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERRI L MCNALLY/     Primary Examiner, Art Unit 2683